14‐3724 
     Ashim Khattri Chettri, et al. v. Nepal Rastra Bank, et al. 

 1

 2                                    In the
 3              United States Court of Appeals
 4                        For the Second Circuit
 5                                 ________ 
 6                                        
 7                            AUGUST TERM, 2015 
 8                                        
 9                        SUBMITTED: AUGUST 25, 2015 
10                          DECIDED: JUNE 20, 2016 
11                                        
12                                No. 14‐3724 
13                                        
14    ASHIM KHATTRI CHETTRI, d/b/a Tarala Internationals, WU LIXIANG, 
15      individually and as agent and partner of Tarala Internationals, 
16                            Plaintiff‐Appellants, 
17                                        
18                                      v. 
19                                        
20   NEPAL RASTRA BANK, AND DEPARTMENT OF REVENUE INVESTIGATION, 
21                          GOVERNMENT OF NEPAL, 
22                            Defendant‐Appellees, 
23                                        
24     NEPAL BANGLADESH BANK, LTD., AND CHASE MANHATTAN BANK, 
25                                Defendants, 
26                                 ________ 
27                                        
28              Appeal from the United States District Court 
29                  for the Southern District of New York. 
30               No. 10 Civ. 8470 – Paul G. Gardephe, Judge. 
31                                 ________ 
32                                        
33   Before: NEWMAN, WALKER, and JACOBS, Circuit Judges. 
34                                 ________ 
     2                                                                No. 14‐3724

 1    
 2          Ashim Khattri Chettri, doing business as Tarala Internationals 

 3   (“Tarala”), and Wu Lixiang (“Wu”) appeal from the decision of the 

 4   United  States  District  Court  for  the  Southern  District  of  New  York 

 5   (Gardephe,  J.)  vacating  a  default  judgment  and  dismissing  their 

 6   complaint  against  Nepal  Rastra  Bank  (“Rastra  Bank”)  and  the 

 7   Department  of  Revenue  Investigation  of  the  Government  of  Nepal 

 8   (“the  Department”).    The  district  court  concluded  that  it  lacked 

 9   subject  matter  jurisdiction  because  both  Rastra  Bank  and  the 

10   Department, as political subdivisions or agencies of the Government 

11   of  Nepal  (“Nepal”),  are  immune  from  suit  under  the  Foreign 

12   Sovereign  Immunities  Act  of  1976  (“FSIA”),  28  U.S.C.  §  1602  et  seq.  

13   The district court also concluded that it lacked personal jurisdiction 

14   because Tarala and Wu failed to comply with the service of process 

15   requirements  of  the  FSIA.    We  agree  with  the  district  court’s 

16   determination that it lacked subject matter jurisdiction and therefore 

17   need  not  address  the  issue  of  service  of  process.    Accordingly,  we 

18   AFFIRM the district court’s judgment vacating the default judgment 

19   and dismissing the complaint. 

20                                   ________ 
21                                        
22                        DILLI  RAJ  BHATTA,  Bhatta  Law  &  Associates, 
23                        PLLC, New York, NY, for Plaintiff‐Appellants. 
     3                                                                No. 14‐3724

 1                        KHAGENDRA  GHARTI‐CHHETRY,  Chhetry  & 
 2                        Associates,  P.C.,  New  York,  NY,  for  Defendant‐
 3                        Appellees. 

 4                                     ________ 
 5    
 6   JOHN M. WALKER, JR., Circuit Judge: 

 7          Ashim Khattri Chettri, doing business as Tarala Internationals 

 8   (“Tarala”), and Wu Lixiang (“Wu”) appeal from the decision of the 

 9   United  States  District  Court  for  the  Southern  District  of  New  York 

10   (Gardephe,  J.)  vacating  a  default  judgment  and  dismissing  their 

11   complaint  against  Nepal  Rastra  Bank  (“Rastra  Bank”)  and  the 

12   Department  of  Revenue  Investigation  of  the  Government  of  Nepal 

13   (“the  Department”).    The  district  court  concluded  that  it  lacked 

14   subject  matter  jurisdiction  because  both  Rastra  Bank  and  the 

15   Department, as political subdivisions or agencies of the Government 

16   of  Nepal  (“Nepal”),  are  immune  from  suit  under  the  Foreign 

17   Sovereign  Immunities  Act  of  1976  (“FSIA”),  28  U.S.C.  §  1602  et  seq.  

18   The district court also concluded that it lacked personal jurisdiction 

19   because Tarala and Wu failed to comply with the service of process 

20   requirements  of  the  FSIA.    We  agree  with  the  district  court’s 

21   determination that it lacked subject matter jurisdiction and therefore 

22   need  not  address  the  issue  of  service  of  process.    Accordingly,  we 

23   AFFIRM the district court’s judgment vacating the default judgment 

24   and dismissing the complaint. 
     4                                                               No. 14‐3724

 1                                 BACKGROUND 

 2            Tarala,  a  Colorado  corporation,  is  the  principal  supplier  of 

 3   clothing  and  military  equipment  to  Nepal.    Wu  is  the  director  of  a 

 4   company  that  helps  Tarala  coordinate  the  logistics  of  its 

 5   international  transactions.    Wu  has  acted  as  Tarala’s  agent  in 

 6   connection  with  contracts  with  Nepal  and  has  also  independently 

 7   conducted business with Nepal. 

 8            Rastra Bank, located in Kathmandu, is Nepal’s financial agent 

 9   and  is  authorized  to  open  and  operate  accounts,  settle  obligations, 

10   and issue letters of credit on behalf of Nepal.  The Department is the 

11   prosecutorial  arm  of  Nepal’s  Ministry  of  Finance  and  its  duties 

12   include  monitoring  wire  transfers  for  compliance  with  Nepalese 

13   laws such as the Nepal Asset (Money) Laundering Prevention Act of 

14   2008. 

15            Between  2006  and  2008,  Nepal  placed  several  orders  with 

16   Tarala  for  equipment  for  the  Nepalese  army  and  police  force.  

17   Acting  as  Tarala’s  distribution  partner  in  these  transactions,  Wu 

18   coordinated  procurement  and  delivery  of  the  goods.    Nepal  paid 

19   Tarala  for  the  equipment  through  letters  of  credit  issued  by  Rastra 

20   Bank to Chase Manhattan Bank, naming Tarala as a beneficiary. 

21            On  July  23,  2008,  Tarala  wired  $1  million  from  Chase 

22   Manhattan Bank, located in New York, to Wu’s personal account at 

23   Nepal Bangladesh Bank, Ltd. (“Bangladesh Bank”), which is located 
     5                                                             No. 14‐3724

 1   in Kathmandu.  Wu claims that he intended to use the $1 million to 

 2   pay  a  third  party  to  transport  equipment  and  complete  delivery  of 

 3   goods to Nepal.  

 4         On  August  4,  2008,  Bangladesh  Bank  notified  Rastra  Bank  of 

 5   irregularities concerning the wire payment to Wu. Bangladesh Bank 

 6   informed  Rastra  Bank  that  Wu  had  failed  to  provide  adequate 

 7   documentation  of  the  source  of  the  funds  and  that,  as  a  result, 

 8   Bangladesh Bank was freezing the funds pending an explanation of 

 9   their source and pending further instructions from Rastra Bank.  On 

10   August  27,  2008,  the  Department  instructed  Rastra  Bank  to  direct 

11   Bangladesh  Bank  to  freeze  Wu’s  account  pending  further 

12   investigation.  

13         In  an  attempt  to  persuade  Bangladesh  Bank  to  release  the 

14   funds,  Tarala  provided  letters  from  financial  institutions  and 

15   government agencies attesting to the legitimacy of the wire transfer.  

16   Rastra  Bank  and  the  Department  took  the  position  that  this 

17   documentation was insufficient to establish the source of the funds.  

18         On  November  10,  2010,  after  the  letters  were  unsuccessful  in 

19   unfreezing  the  account,  Tarala  and  Wu  filed  the  underlying 

20   complaint  in  this  action.    Rastra  Bank  and  the  Department 

21   responded by claiming that Tarala and Wu failed to comply with the 

22   statutory requirements for service of process under the FSIA. 
     6                                                              No. 14‐3724

 1          On  January  18,  2011,  the  district  court  ordered  Rastra  Bank 

 2   and the Department to show cause why a default judgment should 

 3   not be entered against them.  After Rastra Bank and the Department 

 4   failed  to  respond  by  a  court‐imposed  deadline,  the  district  court 

 5   entered a default judgment in favor of Tarala and Wu in the amount 

 6   of $1,000,500. 

 7          On  February  25,  2011,  the  Department  charged  Wu  with 

 8   violating  the  Nepal  Asset  (Money)  Laundering  Prevention  Act  of 

 9   2008  and,  pursuant  to  that  Act,  demanded  confiscation  of  the 

10   disputed funds.  

11          On  September  2,  2014,  on  the  motion  of  Rastra  Bank  and  the 

12   Department,  and  after  receiving  a  statement  of  interest  from  the 

13   United  States  recommending  vacatur,  the  district  court  reversed 

14   course.    The  district  court  vacated  the  default  judgment  and 

15   dismissed  the  complaint  for  lack  of  subject  matter  and  personal 

16   jurisdiction.  

17          Tarala and Wu now appeal, arguing that the district court had 

18   both subject matter and personal jurisdiction over this action. 


19                                DISCUSSION 

20          In reviewing a district court’s determination regarding subject 

21   matter jurisdiction under the FSIA, we use a clear error standard for 

22   factual findings and we review legal conclusions de novo. U.S. Titan, 

23   Inc. v. Guangzhou Zhen Hua Shipping Co., 241 F.3d 135, 150–51 (2d Cir. 
     7                                                                No. 14‐3724

 1   2001).  We review for abuse of discretion a district court’s decision to 

 2   grant  a  motion  to  vacate  a  default  judgment.  SEC  v.  McNulty,  137 

 3   F.3d 732, 738 (2d Cir. 1998). 

 4            Tarala  and  Wu  argue  that  the  district  court  incorrectly 

 5   determined  that  it  lacked  subject  matter  and  personal  jurisdiction 

 6   and  that  the  district  court  abused  its  discretion  by  vacating  the 

 7   default  judgment  based  on  these  incorrect  determinations.    We 

 8   disagree. The district court lacked subject matter jurisdiction because 

 9   Rastra  Bank  and  the  Department  are  immune  from  suit  under  the 

10   FSIA. 

11            I.    Subject Matter Jurisdiction and the FSIA 

12            The  FSIA  “provides  the  sole  basis  for  obtaining  jurisdiction 

13   over  a  foreign  state  in  federal  court.”  Argentine  Republic  v.  Amerada 

14   Hess  Shipping  Corp.,  488  U.S.  428,  439  (1989).    The  Act  renders  a 

15   foreign  state  “presumptively  immune  from  the  jurisdiction  of 

16   United States courts,” Saudi Arabia v. Nelson, 507 U.S. 349, 355 (1993), 

17   and  defines  the  term  “foreign  state”  to  include  “a  political 

18   subdivision  of  a  foreign  state  or  an  agency  or  instrumentality  of  a 

19   foreign state,” 28 U.S.C. § 1603(a). 

20             Subject  matter  jurisdiction  exists  under  the  FSIA  only  if  a 

21   specified  exception  to  that  Act  applies.  Nelson,  507  U.S.  at  355.  

22   Because personal jurisdiction exists under the FSIA only if (a) service 

23   of process has been made in accordance with the Act and (b) subject 
     8                                                                 No. 14‐3724

 1   matter jurisdiction exists under the Act, a finding that a federal court 

 2   lacks subject matter jurisdiction over a claim against a foreign state 

 3   necessarily yields a finding that the court lacks personal jurisdiction 

 4   as well. See Verlinden B.V. v. Cent. Bank of Nigeria, 461 U.S. 480, 485 n. 

 5   5 (1983). 

 6          A  defendant  seeking  dismissal  for  lack  of  subject  matter 

 7   jurisdiction under the FSIA bears the burden of presenting a prima 

 8   facie  case  that  it  is  a  foreign  sovereign.  Virtual  Countries,  Inc.  v. 

 9   Republic of S. Africa, 300 F.3d 230, 241 (2d Cir. 2002).  If the defendant 

10   meets  this  burden,  the  plaintiff  must  then  demonstrate  that  the 

11   foreign  sovereign  lacks  immunity due  to  an FSIA  exception.  Cargill 

12   Int’l S.A. v. M/T Pavel Dybenko, 991 F.2d 1012, 1016 (2d Cir. 1993). 

13          Tarala  and  Wu  do  not  dispute  the  district  court’s 

14   determination  that  the  Department  is  a  political  subdivision  of  a 

15   sovereign state and that Rastra Bank is an agency or instrumentality 

16   of a foreign state.  Tarala and Wu do, however, challenge the district 

17   court’s  rejection  of  their  argument  that  two  specified  exceptions  to 

18   the  FSIA  apply:  the  “commercial  activity”  exception  set  forth  in 

19   Section  1605(a)(2)  and  the  “takings”  exception  set  forth  in  Section 

20   1605(a)(3).    We  agree  with  the  district  court  that  neither  exception 

21   applies on these facts. 

22    

23    
     9                                                                  No. 14‐3724

 1           A. The Commercial Activity Exception 

 2           Under  the  commercial  activity  exception  set  forth  in  Section 

 3   1605(a)(2), a foreign state lacks immunity under the FSIA when: 

 4           the  action  is  based  [1]  upon  a  commercial  activity 
 5           carried  on  in  the  United  States  by  the  foreign  state;  or 
 6           [2]  upon  an  act  performed  in  the  United  States  in 
 7           connection  with  a  commercial  activity  of  the  foreign 
 8           state elsewhere; or [3] upon an act outside the territory 
 9           of  the  United  States  in  connection  with  a  commercial 
10           activity  of  the  foreign  state  elsewhere  and  that  act 
11           causes a direct effect in the United States. 

12   28  U.S.C.  §  1605(a)(2).    None  of  the  three  grounds  for  invoking  the 

13   commercial activity exception applies here. 

14        1. The Inapplicability of the First Ground 

15           With respect to the first ground, this action is not “based upon 

16   a  commercial  activity  carried  on  in  the  United  States.”  Id.    The 

17   “threshold  step”  in  assessing  the  applicability  of  the  commercial 

18   activity  exception  is  always  to  “identify  the  act  of  the  foreign 

19   sovereign State that serves as the basis for plaintiffs’ claims.” Garb v. 

20   Republic  of  Poland,  440  F.3d  579,  586  (2d  Cir.  2006).    Tarala  and  Wu 

21   cite  as  a  commercial  activity  Nepal’s  entering  into  a  contract  with 

22   Colorado‐based  Tarala  to  supply  goods  and  equipment.    This 

23   lawsuit,  however,  is  based  not  upon  that  contract  but  upon  the 

24   Department and Rastra Bank’s freezing of Wu’s account in Nepal.  

25           The  term  “‘based  upon’  .  .  .  calls  for  something  more  than  a 

26   mere  connection  with,  or  relation  to,  commercial  activity.”  Nelson, 
     10                                                                 No. 14‐3724

 1   507 U.S. at 358 (footnote omitted). In order for a cause of action to be 

 2   “based upon” a commercial activity and thereby fit within the FSIA 

 3   exception,  there  must  exist  a  “degree  of  closeness  .  .  .  between  the 

 4   commercial activity and the gravamen of the plaintiff’s complaint.” 

 5   Kensington Int’l Ltd. v. Itoua, 505 F.3d 147, 156 (2d Cir. 2007) (internal 

 6   quotation  marks  omitted).    This  degree  of  closeness  must  be 

 7   “considerably  greater  than  common  law  causation  requirements.” 

 8   Transatlantic  Shiffahrtskontor  GmbH  v.  Shanghai  Foreign  Trade  Corp., 

 9   204 F.3d 384, 390 (2d Cir. 2000).  

10          The  district  court  properly  found  that  the  gravamen  of  the 

11   complaint is the freezing of the $1 million that Tarala wired to Wu’s 

12   Bangladesh  Bank  account.    A  foreign  sovereign  engages  in  a 

13   commercial  activity  within  the  meaning  of  the  FSIA  only  when  it 

14   “acts[]  not  as  regulator  of  a  market,  but  in  the  manner  of  a  private 

15   player within it.” Republic of Argentina v. Weltover, Inc., 504 U.S. 607, 

16   614 (1992); see also Garb, 440 F.3d at 598 (“[A] state’s confiscation of 

17   property within its borders is not a ‘commercial’ act.”).  Rastra Bank 

18   and  the  Department  were  acting  as  government  regulators,  not 

19   private commercial players, when they froze Wu’s account as part of 

20   an  investigation  and  therefore  were  not  engaged  in  a  commercial 

21   activity. 

22          Tarala and Wu contend that Tarala wired the $1 million to Wu 

23   so  that  Wu  could  facilitate  the  delivery  of  equipment  under  the 
     11                                                                  No. 14‐3724

 1   contracts  with  Nepal.    Rastra  Bank  and  the  Department  argue  that 

 2   insufficient evidence supports this contention.  The dispute is beside 

 3   the point, however, because, even if commercial activities had led to 

 4   the  conduct  that  eventually  injured  Tarala  and  Wu,  this  would  not 

 5   alone render such activities the basis of their suit.  In Saudi Arabia v. 

 6   Nelson,  the  Supreme  Court  held  that  alleged  torts  rather  than  the 

 7   commercial  activities  preceding  those  torts  formed  the  basis  of  the 

 8   plaintiffs’ action if, “[e]ven taking each of the [plaintiffs’] allegations 

 9   about [the commercial activities] as true, those facts alone entitle the 

10   [plaintiffs] to nothing under their theory of the case.” 507 U.S. at 358.  

11   Tarala and Wu are not alleging breach of contract in this action. At 

12   the time Rastra Bank and the Department froze Wu’s account, Rastra 

13   Bank  had  already  paid  in  full  the  letters  of  credit  in  satisfaction  of 

14   the contracts between Nepal and Tarala.  This action is based upon 

15   Bangladesh Bank’s allegedly tortious freezing, not the contract, and 

16   therefore  the  first  ground  for  invoking  the  “commercial  activity” 

17   exception does not apply. 

18         2. The Inapplicability of the Second Ground 

19           With  respect  to  the  second  ground,  this  action  plainly  is  not 

20   “based . . . upon an act performed in the United States in connection 

21   with  a  commercial  activity  of  the  foreign  state  elsewhere.”                  

22   § 1605(a)(2).  This action is based upon the freezing of the $1 million 

23   wired to Wu’s account at Bangladesh Bank.  The freezing took place 
     12                                                                 No. 14‐3724

 1   in Nepal: the Department, Rastra Bank, and the bank that held Wu’s 

 2   account are all located in Nepal.  The freezing was in no sense “an 

 3   act  performed  in  the  United  States,”  and  Tarala  and  Wu  do  not 

 4   argue  otherwise.    Thus,  the  second  ground  of  the  “commercial 

 5   activity” exception does not apply. 

 6         3. The Inapplicability of the Third Ground 

 7           With respect to the third ground, this action is not “based . . . 

 8   upon an act outside the territory of the United States in connection 

 9   with a commercial activity of the foreign state elsewhere [when] that 

10   act  causes  a  direct  effect  in  the  United  States.”  §  1605(a)(2).    This 

11   FSIA  ground  can  be  broken  into  three  requirements:  (1)  that  the 

12   operative act occur outside the United States, (2) that the act occur in 

13   connection with a commercial activity of the foreign state elsewhere, 

14   and (3) that the act cause a direct effect in the United States.  Because 

15   the  freezing  of  the  funds  at  issue  occurred  in  Nepal,  this  action 

16   plainly satisfies the first requirement, but the action does not satisfy 

17   the second or third. 

18           As to the second requirement, Tarala and Wu fail to establish 

19   that  the  freezing  of  Wu’s  funds  occurred  in  connection  with 

20   commercial  activity.    We  interpret  the  term  “in  connection  with” 

21   narrowly,  see  Garb,  440  F.3d  at  587,  and  a  plaintiff  must  cite  more 

22   than  “tangential  commercial  activities  to  which  the  ‘acts’  forming 

23   the  basis  of  the  claim  have  only  an  attenuated  connection,”  Drexel 
     13                                                                  No. 14‐3724

 1   Burnham  Lambert  Grp.  Inc.  v.  Comm.  of  Receivers  for  Galadari,  12  F.3d 

 2   317,  330  (2d  Cir.  1993).    In  this  matter,  any  connection  between  the 

 3   contract  and  the  freezing  is  too  attenuated.    As  we  have  already 

 4   pointed out, Nepal had fulfilled its obligations under the contract by 

 5   the time that Rastra Bank and the Department froze Wu’s account. 

 6          As  to  the  third  requirement,  Tarala  and  Wu  also  fail  to 

 7   demonstrate  a  “direct  effect”  in  the  United  States.    “[A]n  effect  is 

 8   direct  if  it  follows  as  an  immediate  consequence  of  the  defendant’s 

 9   activity.”  Weltover,  504  U.S.  at  618  (internal  quotation  marks  and 

10   alteration  omitted).    “[T]he  mere  fact  that  a  foreign  state’s 

11   commercial activity outside of the United States caused physical or 

12   financial  injury  to  a  United  States  citizen  is  not  itself  sufficient  to 

13   constitute a direct effect in the United States.” Guirlando v. T.C. Ziraat 

14   Bankasi  A.S.,  602  F.3d  69,  78  (2d  Cir.  2010).    Here,  the  immediate 

15   consequences  of  the  account  freezing  took  place  outside  of  the 

16   United States.  Even under the version of the facts most favorable to 

17   Tarala  and  Wu,  freezing  Wu’s  account  at  most  prevented  the 

18   payment  of  a  third  party  in  Nepal;  it  did  not  directly  affect  the 

19   satisfaction of the contract between Nepal and Tarala in the United 

20   States.  

21          Accordingly,  after  examining  each  of  the  three  grounds  for 

22   invocation  of  Section  1605(a)(2),  we  conclude  that  the  commercial 

23   activity exception does not apply in this action. 
     14                                                                 No. 14‐3724

 1          B. The Takings Exception 

 2          Tarala  and  Wu  also  attempt  to  invoke  the  FSIA’s  takings 

 3   exception.  Under  Section  1605(a)(3),  a  foreign  state  lacks  immunity 

 4   under the FSIA in any action 

 5         in which [1] rights in property [2] taken [3] in violation 
 6         of international law are in issue and [4a] that property 
 7         or any property exchanged for such property is present 
 8         in  the  United  States  in  connection  with  a  commercial 
 9         activity  carried  on  in  the  United  States  by  the  foreign 
10         state; or [4b] that property or any property exchanged 
11         for  such  property  is  owned  or  operated  by  an  agency 
12         or instrumentality of the foreign state and that agency 
13         or  instrumentality  is  engaged  in  a  commercial  activity 
14         in the United States. 
15          
16   See Garb, 440 F.3d at 588.

17          The applicability of the takings exception founders, however, 

18   on  the  requirement  that  the  rights  in  property  must  be  “taken  in 

19   violation  of  international  law.”    We  interpret  the  phrase  “taken  in 

20   violation  of  international  law”  to  mean  “‘the  nationalization  or 

21   expropriation of property without payment of the prompt adequate 

22   and effective compensation required by international law,’ including 

23   ‘takings  which  are  arbitrary  or  discriminatory  in  nature.’”    Zappia 

24   Middle  E.  Constr.  Co.  v.  Emirate  of  Abu  Dhabi,  215  F.3d  247,  251  (2d 

25   Cir. 2000) (quoting H.R. Rep. No. 94–1487, at 19 (1976)). Tarala and 

26   Wu  have  not  alleged  sufficient  facts  to  plausibly  establish  that  the 

27   freezing of Wu’s account constituted a taking, much less a taking “in 
     15                                                             No. 14‐3724

 1   violation  of  international  law.”    Rastra  Bank  and  the  Department 

 2   froze  Wu’s  financial  assets  in  connection  with  an  ongoing  money 

 3   laundering  investigation.    Unsurprisingly,  Tarala  and  Wu  offer  no 

 4   authority  for  the  proposition  that  a  routine  law  enforcement  action 

 5   such as this constitutes a taking within the meaning of § 1605(a)(3), 

 6   and  the  complaint’s  conclusory  criticisms  of  the  manner  in  which 

 7   Nepal  has  conducted  its  investigation  are  insufficient  to  prove  a 

 8   violation of international law.  

 9         Accordingly,  the  takings  exception  does  not  apply  in  this 

10   action. 

11         II.     Personal Jurisdiction and Service of Process 

12         Because  we  agree  with  the  district  court’s  determination  that 

13   it  lacked  subject  matter  jurisdiction  because  Rastra  Bank  and  the 

14   Department  are  immune  from  suit  under  the  FSIA,  we  need  not 

15   decide whether the district court correctly determined that it lacked 

16   personal jurisdiction due to defects in the service of process. 


17                                CONCLUSION 

18         For  the  reasons  stated  above,  we  AFFIRM  the  district  court’s 

19   judgment  vacating  the  default  judgment  and  dismissing  the 

20   complaint.